Case 1:20-cv-00566-TFM-C Document 15 Filed 06/02/21 Page 1 of 5                   PageID #: 116




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

IN THE MATTER OF THE                         )
COMPLAINT OF STEPHENS                        )
MARITIME SERVICES, INC.                      )
AS OWNER PRO HAC VICE OF                     )
OF THE M/V MISS DESTY                        )      CIV. ACT. NO. 1:20-cv-566-TFM-C
                                             )
                                             )
       Petitioner                            )

                                            ORDER

       Pending before the Court is the Unopposed Motion to Dissolve Injunction and to Lift Stay

(Doc. 13, filed May 14, 2021) filed by Limitation Claimant Brandon Whitworth (“Whitworth” or

“Claimant”). Petitioner Stephens Maritime Services, Inc. (“Stephens Maritime” or “Petitioner”),

as owner pro hac vice of the M/V MISS DESTY, avers that the stipulations offered by the

Claimants are acceptable and does not oppose the motion. For the reasons discussed below, the

motion is GRANTED.

                                     I.      BACKGROUND

       The Verified Complaint alleges Petitioner was the owner and operator of the M/V MISS

DESTY at all material times. On September 1, 2019, a collision occurred between the recreational

vessel operated by Limitation Claimant Brandon L. Whitworth and Barge BHS H101 in the

Intercoastal Waterway, at or around mile marker 157, near Orange Beach, Alabama (the

“Incident”). The Incident occurred at approximately 5 a.m. prior to sunrise when Whitworth struck

the unlit barge projecting into the Intercoastal Waterway and was ejected from the vessel due to

the impact. Petitioner Stephens Maritime Services, Inc. operated the M/V MISS DESTY, a

tugboat with four loaded tows, including Barge BHS H101, and controlled the barge’s movement

and position. Following the incident, Whitworth filed suit in the Circuit Court of Baldwin County,



                                           Page 1 of 5
Case 1:20-cv-00566-TFM-C Document 15 Filed 06/02/21 Page 2 of 5                      PageID #: 117




Alabama, style Brandon Whitworth v. Stephens Maritime Services, Inc., Civil Action No. 05-CV-

2020-900693.00. See Doc. 13-2, Exhibit A.

       On November 24, 2020, Petitioner commenced this action for exoneration from or

limitation of liability under the Shipowners’ Limitation of Liability Act, 46 U.S.C. § 30501, et seq.

(“Limitation Act”). The Limitation Act “limits a vessel owner's liability for any damages arising

from a maritime accident to the value of the vessel and its freight, provided that the accident

occurred without such owner's ‘privity or knowledge.’” Beiswenger Enterprises Corp. v. Carletta,

86 F.3d 1032, 1033-34 (11th Cir. 1996). Petitioner attached to its Verified Complaint an affidavit

valuing the M/V MISS DESTY at $408,250.00 at the time of the Incident and further submitted

an Ad Interim Stipulation for Value in the appraised amount of $408,250.00. See Docs. 1-1, 1-2.

       On December 2, 2020, the Court entered an Order for Monition and Enjoining Suits and

for Stipulation of Value. See Doc. 4. Specifically, it ordered:

       [T]he further prosecution of any pending actions, suits or legal proceedings in any
       court whatsoever, and the institution and prosecution of any suits, actions, or legal
       proceedings of any nature and description whatsoever in any court, wheresoever,
       except in this proceeding for limitation of liability, against Petitioner, its
       controllers, underwriters, or the M/V MISS DESTY, in respect to any claim arising
       out of or in connection with the voyage of the M/V MISS DESTY on or about
       September 1, 2019, be and the same are hereby stayed and restrained until the
       hearing and determination of this action, and all warrants of arrests issued in such
       other suits, actions or legal proceedings be and the same are hereby dissolved.

Id. at 2. This Order stayed the related State Court Action.

       Whitworth filed an answer on January 27, 2021. See Doc. 6. On June 2, 2021, Petitioner

filed its proof of publication confirming the Mobile Press Register ran the Notice to Claimants on

December 9, December 16, December 23, and December 30, 2020. See Doc. 14. Further, the date

for claims (February 19, 2021) has now passed and no additional claims were filed outside of

Whitworth. See Doc. 4 at 2. On May 14, 2021, Whitworth filed the unopposed motion to dissolve




                                            Page 2 of 5
Case 1:20-cv-00566-TFM-C Document 15 Filed 06/02/21 Page 3 of 5                      PageID #: 118




injunction and lift stay. Doc. 13.

                                II.    DISCUSSION AND ANALYSIS

       Federal courts are vested with exclusive admiralty jurisdiction to determine whether a

vessel owner may have limited liability under the Limitation Act. Beiswenger, 86 F.3d at 1036.

If a vessel owner is deemed liable, but entitled to limitation under the Act, “the admiralty court

distributes the limitation fund [the value of the vessel and any pending freight] among the damage

claimants in an equitable proceeding known as a concursus.” Id. In a concursus, “all competing

claims must be litigated” before the admiralty court “to provide for a marshalling of assets and for

a setting of priorities among claims where the asserted claims exceed the value of the vessel and

its freight.” Id. (quoting S&E Shipping Corp. v. Chesapeake & Ohio Ry. Co., 678 F.2d 636, 643

(6th Cir. 1982)).

       However, as also noted in Beiswenger, the same statute that affords exclusive jurisdiction

to federal admiralty courts to determine limitation issues (28 U.S.C. § 1333) also includes the

“savings to suitors” clause, which allows claimants to pursue common law remedies in a forum of

their choosing. Id. at 1037. There is, therefore, a “tension between the exclusive jurisdiction

vested in admiralty courts to determine the vessel owner's right to limited liability and the saving

to suitors clause.” Id. In resolving that tension, the “primary concern is to protect the shipowner's

absolute right to claim the Act's liability cap, and to reserve the adjudication of that right in the

federal forum." Id.

       But courts “have attempted to give effect to both the Limitation Act and the saving to

suitors clause whenever possible by identifying two sets of circumstances under which the damage

claimants must be allowed to try liability and damages issues in a forum of their own choosing.”

Id. The first circumstance described in Beiswenger involves cases in which the limitation fund




                                            Page 3 of 5
Case 1:20-cv-00566-TFM-C Document 15 Filed 06/02/21 Page 4 of 5                        PageID #: 119




exceeds the aggregate amount of possible claims.             This is not such a case.     The second

circumstance noted in Beiswenger is a “single claimant” case, or a “multiple-claims-inadequate-

fund” case which is the “functional equivalent” of a single claimant case. Id. at 1037 - 39.

Claimants in single claimant cases, or functionally equivalent multiple-claims-inadequate-fund

cases, may proceed under the savings to suitors clause if they make certain stipulations which

“effectively guarantee that the vessel owner will not be exposed to competing judgments in excess

of the limitation fund.” Id. at 1038. This case falls in that second circumstance.

       As the parties are in agreement on the matter and the timeframe for any other claims has

passed, the Court need not provide an extensive discussion on the matter. Having reviewed the

Whitworth’s stipulations (Doc. 13-4, Exhibit C), the Court agrees with the parties that they meet

the criteria set by Beiswenger and its progeny. Therefore, it is appropriate to accept the stipulations

and permit the state court case to proceed under the “savings to suitors” clause.

                                        III.     CONCLUSION

       Based on the above, it is ORDERED that the Motion to Dissolve Injunction and to Lift

Stay (Doc. 13) is GRANTED. The stay and injunction imposed by this Court’s December 2, 2021

order (Doc. 4) are lifted and dissolved, respectively, to allow Claimant Brandon Whitworth to

litigate the liability and damages issues in the lawsuit pending in the Circuit Court of Baldwin

County, Alabama, style Brandon Whitworth v. Stephens Maritime Services, Inc., Civil Action No.

05-CV-2020-900693.00.

       This Order is conditioned on Whitworth’s stipulations dated May 13, 2021 and filed with

this Court on May 14, 2021. Doc. 13-4. Further, this Order is entered under the saving to suitors

clause of 28 U.S.C. § 1333(1). Any issues relating to Petitioner’s rights under the Limitation Act

shall be decided by this Court sitting in admiralty in these proceedings.




                                               Page 4 of 5
Case 1:20-cv-00566-TFM-C Document 15 Filed 06/02/21 Page 5 of 5                        PageID #: 120




       Finally, as Whitworth is the only claimant in this matter, the parties are DIRECTED to

confer on this case and submit whether this case should be stayed pending resolution of the related

state court case. The parties shall file a joint status report on the issue on or before June 22, 2021.

       DONE and ORDERED this 2nd day of June 2021.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 5 of 5
